            Case 1:19-cv-01690-DCF Document 74 Filed 03/12/20 Page 1 of 2
                                                                    ~usoc..
                                                                     .oociJ¥kNT
UNITED STATES DISTRICT COURT                                        ·Et'l(:rttONICAi4;Y PILED'
SOUTHERN DISTRICT OF NEW YORK                                        DOC#:        -,                   l(

                                                                     DATE FILED: 3f1tf21J2Q
 JOSE ROMERO, et al., on behalf of themselves and all
 others similarly situated,                                               19cv1690 (DF)

                                 Plaintiffs,                             ORDER OF
                                                                         DISMISSAL
                 -against-

 ESSEX 123 INC. d/b/a CHAMPION PIZZA, et al.,

                                Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties, having

reached an agreement in principle to resolve the action, have placed their proposed settlement

agreement before the Court for approval. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

1999 (2d Cir. 2015) (requiring judicial fairness review ofFLSA settlements). The parties have

also submitted a letter to the Court, explaining why they believe the proposed settlement

agreement is fair, reasonable, and adequate (Dkt. 72), and have further submitted a supplemental

letter, enclosing a·rider to the proposed agreement that would address a concern expressed by the

Court regarding the scope of the release contained in their agreement, as originally proposed

(Dkt. 73). The Court has reviewed the parties' submissions in order to determine whether the

proposed agreement (Dkt. 72-1), as modified by the later-submitted rider (Dkt. 73-1), represents

a reasonable compromise of the claims asserted in this action, and, in light of the totality of the

relevant circumstances, including the representations made in the parties' letters, the terms of the

proposed settlement agreement, as modified, and this Court's own familiarity with the strengths
                 Case 1:19-cv-01690-DCF Document 74 Filed 03/12/20 Page 2 of 2



and weaknesses of the parties' positions (as became evident during an arms-length settlement

mediation conducted by this Court), it is hereby ORDERED that:

        I.          The Court finds that the terms of the proposed settlement agreement, as modified

by the submitted rider, are fair, reasonable, and adequate, both to redress Plaintiffs' claims in this

action and to compensate Plaintiffs' counsel for their legal fees, and the agreement is therefore

approved.

       2.           The Court notes that the parties have requested that the Court retain jurisdiction

over this matter for the purpose of enforcing the parties' settlement agreement (see Dkt. 72, at 2),

and that their proposed agreement expressly contemplates that the Court will do so (see

Dkt. 72-1    ~   11). In light of this, and in order to effectuate the evident intent of the parties, this

Court will retain jurisdiction over this matter for the purpose of enforcing the settlement.

       3.           As a result of the Court's approval of the parties' executed settlement agreement,

this action is hereby discontinued with prejudice and without costs or fees to any party. The

Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       March 12, 2020

                                                            SO ORDERED



                                                            DEBRA FREEMAN
                                                            United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                        2
